DETAILED ACTION
Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if written in independent form including all limitations of independent claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites that both the first and second driving currents drive the drivable device, but to Examiner’s understanding, only the first driving current is used to drive the drivable device while the second driving current is used to drive the motor. Clarification is required.
Because claims 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. (7,450,265) in view of Suzuki (2005/0280378) and Arakane (2013/0286067).

	Regarding claims 1, 6 and 7, Austin teaches an image recording apparatus, comprising:
	a power source (fig. 12, item 1220);
	a drivable device (fig. 12, item 1238, note that conveyor motor controls conveyor roller) configured to be driven by 
	a head (fig. 12, item 1240);
	a motor (fig. 12, item 1246) configured to be driven by 
	a carriage (note that the presence of a carriage motor necessitates the presence of a carriage), on which the head is mounted, the carriage being configured to move by a driving force transmitted from the motor (see figs. 7, 12);
		a controller configured to conduct a recording process, in which the drivable device conveys a recordable medium and the head records an image, the controller being configured to, in the recording process,
	control the power source to generate a first driving current to drive the drivable device, the first current being variable (see figs. 7, 12),
	control the power source to generate a second driving current to drive the drivable device, the second current being variable (see figs. 7, 12)
	set a current to be supplied to the motor (see fig. 14, note that the carriage motor and the feed motor are simultaneously fed current for operation).
	Austin does not teach setting a current calculated by subtracting the first driving current from an allowable current to the power source as a limitation current, the limitation current being a maximum current allowed to be supplied by the motor, and controlling the power source to supply the first driving current to the drivable device to drive the drivable device and simultaneously supply the second driving current not exceeding the maximum current to the motor to drive the motor. 
Suzuki teaches driving two motors by applying currents to the motors, the maximum allowable current to a second motor being determined by subtracting a maximum allowable current to a first motor from a maximum allowable total current between the two motors (Suzuki, Abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the current determination technique disclosed by Suzuki to the carriage and conveyance motors of Austin because doing so would allow for more dynamic motor control in the printing device thereby increasing print quality and throughput.
	Austin in view of Suzuki does not teach a sensor configured to output a signal corresponding to a behavior of the carriage; 
a memory storing ideal behavior characteristics of the carriages (fig. 3, item 133, see figs. 6, 7, note that several ideal carriage stop positions must be stored); and
 	wherein, when the controller determines, based on the signal output from the sensor, that the behavior of the carriage satisfies an error condition,
on a condition that the drivable device has completed a targeted conveying action, issue an alert, the targeted conveying action being one of cueing to set the recordable medium at a position where image recording on the recordable sheet starts, and a linefeed to convey the recordable medium by a predetermined amount (note that the linefeed is being used here), and
on condition that the drivable device has not completed the targeted conveying action, control the motor to cause the carriage to continue moving without issuing the error alert. 
Arakane teaches determining from a signal output from a carriage sensor that a carriage has stopped in an incorrect position due to an error of motor current and issuing an error alert based on that determination (Arakane, [0022], see fig. 7, Note that the error is being defined as a NO at S200. Note that in one case, an alert is issued at S280 after the error is sensed, and in another case, the carriage continues to reciprocate at S290 after the error is sensed. Note that the carriage only travels to a stopping position before or after a linefeed is completed. That is, “a linefeed to convey the recordable medium by a predetermined amount” occurs tens of hundreds of times during any print job, and thus the completion of any given targeted conveying action can be said to be at any time sheet is not actively being conveyed. Further, because only a single targeted conveying action has been claimed, any given conveying action can be chosen to meet the limitation of the claims. In other words, as defined in the claim, it can be said that any step in the Arakane’s figure 7 occurs when a targeted conveying action has been completed or when such an action has not been completed. Even with the clarification of the newly submitted amendment, the language is so broad so as to allow for the one targeted conveying action to be defined as any number of linefeeds that meet the claimed limitations). It would have been obvious to one of ordinary skill in the art at the time of invention to apply Arakane’s carriage-stop/low-current determination technique to the device disclosed by Austin in view of Suzuki because doing so would prevent device malfunction in a case where the carriage motor current fell below a threshold only above which the carriage could be properly scanned. 
Note that MPEP 214 states the manner of operating a device does not differentiate an apparatus claim from the prior art. Here, an image recording apparatus has been claimed while a number of limitations purely directed to the manner of operation of the device have also been claimed. This rationale is applied to all claims.

Regarding claim 2, Austin in view of Suzuki and Arakane teaches the image recording apparatus according to claim 1, wherein a flow of controlling the motor by the controller to cause the carriage to continue moving  when the controller determines that the behavior of the carriage satisfies the error condition based on the signal output from the sensor, and on condition that the drivable device has not completed the targeted conveying action, includes suspending the motor while the targeted conveying action is incomplete an controlling the motor to resume moving after completion of the targeted conveying action (see claim 1 rejection, again, note that any given linefeed can be chosen to meet this limitation, and thus any time where the motor is not actually in operation could be said to meet the limitation because a linefeed concurrent with or after such a motor pause meets the limitation). 

Regarding claim 3, Austin in view of Suzuki and Arakane teaches the image recording apparatus according to claim 2, wherein, on condition that the drivable device has completed the targeted conveying action, and after the controller controls the motor to cause the carriage to continue moving, on condition that the behavior of the carriage satisfies the error condition based on the signal output from the sensor, the controller is configured to issue the error alert (see 112 rejection). 

Regarding claim 5, Austin in view of Suzuki and Arakane teaches the image recording apparatus according to claim 1, wherein, on condition that the controller determines that the carriage moves in a reverse direction opposite a regular moving direction by the motor based on the signal output from the sensor, the controller issues the error alert (Note that because neither “reverse direction” nor “regular moving direction” have been defined by the claim, so long as an error alert is issued in any moving direction, the claimed limitation is met). 

Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the operation of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853